Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-12   drawn to a metamaterial   for continuing prosecution   without traverse in the communication with the Office on 07/28//2022 is acknowledged.
                                       Claim Rejections - 35 USC § 101
2.	The following is a quotation from 35 U.S.C. 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 The Guidelines published in the Federal Register notices titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), July 2015 Update on Subject Matter Eligibility (80 FR 45429) and May 2016 Subject Matter Eligibility Update (FR 27381), and  2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) follow the framework applied in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 US (2012) (Mayo) which articulates the following test to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter: 
(2a) Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions); and 
(2b): Do the claims recite additional elements that amount to significantly more than the judicial exception?
The only change from the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) compared with May 2016 Subject Matter Eligibility Update (FR 27381), is step (2a) that have prong one and prong two analysis instead of just one step analysis.
With regard to claim 1, claim 1 recite an abstract idea of theoretical, computational studies to empower the optimal orchestration of frustration-free metaunits in aperiodic metamaterials that can reversibly and autonomously morph into a geometrically rich set of complex shapes of a metamaterial configured to reversibly deform when exposed to a temperature condition, comprising a plurality of metaunits interconnected with one another to form a metaensemble, each of the metaunits having a frame and a core attached to the frame, a portion of the core being free of connection with the frame to allow relative movement therebetween, one of the frame and the core having a Young's modulus greater than that of the other and having a coefficient of thermal expansion less than that of the other of the frame and the core, the metaensemble having a sequence code defining a target shape of the metaensemble, the sequence code including at least one geometric characteristic and at least one material characteristic of each of the frame and the core, the metamaterial with the sequence code being reversibly deformable from an initial shape to the target shape upon being exposed to the temperature condition and back from the target shape to the initial shape upon withdrawal of the temperature condition.
Although Applicant claimed a method a thorough analysis of claim 1 is directed executing an abstract computer algorithm that programs production of  A metamaterial configured to reversibly deform when exposed to a temperature condition, comprising a plurality of metaunits interconnected with one another to form a metaensemble therefore it still fall into the category of an abstract idea and therefore not eligible for a Patent under section 101 of the Patent laws.
Note that all the dependent claims 2-12  add nothing more than data collecting and data manipulations and when viewed as whole, add nothing more than the judicial exception of and therefore claims 1-12 are ineligible.

4.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

5.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                              /THINH T NGUYEN/                                                          Primary Examiner, Art Unit 2897